PER CURIAM:
On May 15, 1978, appellant filed a notice of appeal and an order allowing perfection of appeal as a pauper. Said order was signed by the circuit judge on the 10th day of May, 1978. The notice of appeal states that the judgment was final for purposes of appeal on the 1st day of May, 1978.
This court must examine, sua sponte, the files and records of each case to insure that appellate jurisdiction exists pri- or to an examination of the merits. Timely examination of jurisdiction will hopefully allow those parties whose efforts have fallen short of the required time limitation to salvage their right to appellate review.
The instant record demonstrates that the notice of appeal and the order allowing waiver of the filing fee were not filed within 10 days after the judgment became final. This court has acquired no jurisdiction. State v. Worl, 531 S.W.2d 294, 295[1] (Mo.App.1975).
The appeal is hereby ordered dismissed without prejudice to move for leave to file a notice of appeal out of time. ,
All concur.